Exhibit 10.2

 

 

 

GUARANTY AGREEMENT

Dated as of May 5, 2014

by

CHP ISLE AT WATERCREST-MANSFIELD TX OWNER, LLC

as Guarantor

in favor of

THE LENDERS REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

 

 



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

GUARANTY AGREEMENT dated as of May 5, 2014 (the “Guaranty”) made by CHP ISLE AT
WATERCREST-MANSFIELD TX OWNER, LLC, a Delaware limited liability company (the
“Guarantor”) in favor of the Lenders (defined below).

RECITALS

WHEREAS, CHP PARTNERS, LP, a Delaware limited partnership (“CHP”), CNL
HEALTHCARE PROPERTIES, INC., a Maryland corporation (“CNL”) (CHP and CNL are
collectively referred to herein as “Borrowers”), the lenders who are or may
become party thereto, as Lenders (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as administrative agent on behalf of itself and the other Lenders
(the “Administrative Agent”) have entered into that certain Credit Agreement
dated as of August 19, 2013 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);

WHEREAS, Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Credit Facility under the Credit Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Credit Agreement; and

WHEREAS, it is a condition precedent to the making of Loans under the Credit
Agreement that Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Facility from time to time and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:

Section 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

(b) As used herein, “Obligations” shall have meaning given such term in the
Credit Agreement.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Guaranty. (a) Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Administrative Agent and the other Lenders and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance when due (whether at scheduled maturity, by
required prepayment, declaration, acceleration, demand or



--------------------------------------------------------------------------------

otherwise) of all of the Obligations, and agrees to pay any and all expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any other Lender in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, the liability of Guarantor shall extend to all amounts that
constitute part of the Obligations and would be owed by any Borrower to any
Lender but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower. Guarantor is and shall be liable for the Obligations as a primary
obligor.

(b) Guarantor, and by its acceptance of this Guaranty, the Administrative Agent
and each other Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty and the obligations of Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Lenders and the Guarantor hereby
irrevocably agree that, notwithstanding any term or provision herein or in any
other Loan Document, the maximum liability of Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
obligations of Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c) Guarantor agrees that the Obligations may at any time and from time to time
exceed the maximum amount of liability of Guarantor hereunder without impairing
this Guaranty or affecting the obligations of Guarantor or the rights and
remedies of any Lender hereunder.

(d) No payment made by any Borrower, Guarantor, any other guarantor or any other
Person or received or collected by any Lender from any Borrower, the Guarantor,
any other guarantor or surety or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment or performance of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by Guarantor in respect of the Obligations or any payment
received or collected from Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of Guarantor hereunder
until the Obligations are indefeasibly paid in full in cash and the Commitments
are terminated or expired.

Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid and performed strictly in accordance with their respective terms,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Lender with respect thereto. Guarantor
agrees that its guaranty hereunder constitutes a guaranty of payment and
performance when due and not of collection, and waives any right to require that
any resort be made by the Administrative Agent or any of the other Lenders to
any of the Collateral, any other Person or any other security. The obligations
of Guarantor under or in respect of this Guaranty are independent of the
Obligations or any other obligations of any Borrower under or in respect of the
Loan Documents and any other obligations of any other guarantor or surety, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce this Guaranty, irrespective of whether any action is brought against any
Borrower or any other

 

2



--------------------------------------------------------------------------------

guarantor or surety or whether any Borrower or any other guarantor or surety is
joined in any such action or actions. The obligations and liabilities of
Guarantor under this Guaranty shall be valid, enforceable, irrevocable,
absolute, independent and unconditional irrespective of, and Guarantor hereby
unconditionally and irrevocably waives any defenses and counterclaims it may now
have or hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any of the Obligations, any Loan
Document or any agreement, document or instrument relating thereto;

(b) any extension or change in the time, manner or place of payment of, or in
any other term or provision of, all or any of the Obligations, or any other
amendment, modification or waiver of or any consent to departure from any Loan
Document or any other agreement, document or instrument evidencing, securing or
otherwise relating to any of the Obligations, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
any Borrower or otherwise;

(c) any taking, exchange, compromise, subordination, release or non-perfection
of any Collateral or any other collateral, or any taking, release or amendment
or waiver of, or consent to departure from, any other guaranty, for all or any
of the Obligations;

(d) the existence of any claim, set-off, recoupment, defense or other right that
any Borrower or any other Person may have against any Person, including, without
limitation, any Lender;

(e) any order or manner of enforcement or application of any Collateral or any
other collateral, or proceeds thereof, at any time to all or any of the
Obligations, or any order or manner of sale or other disposition of any
Collateral or any other collateral for all or any of the Obligations or any
other assets of any Borrower, or any exercise of any other right or remedy
available to any Lender under the Loan Documents against any Collateral or other
guarantor, surety or other collateral;

(f) any change, restructuring or termination of the corporate or other
organizational structure, ownership or existence of any Borrower;

(g) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower, or any other guarantor of or other Person liable for any
of the Obligations, or their assets or any resulting release or discharge of any
obligation of any Borrower, or any other guarantor of or other Person liable for
any of the Obligations;

(h) any failure of any Lender to disclose to Guarantor any information relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any Borrower now or hereafter known to such Lender
(Guarantor waiving any duty on the part of the Lenders to disclose such
information);

(i) the failure of any other Person to execute or deliver this Agreement, or any
other guaranty or agreement, or the release or reduction of liability of
Guarantor or other guarantor, surety or obligor with respect to the Obligations
or any part thereof; or

 

3



--------------------------------------------------------------------------------

(j) any other circumstance or any existence of or reliance on any representation
by any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety other than the
defense of payment or performance of the Obligations.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Lender or any other Person upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

Section 4. Waivers and Acknowledgments. (a) Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, notice of default, notice of
acceleration, notice of intent to accelerate, notice of dishonor, protest or
dishonor, notice of the existence, creation, increase, extension or renewal of
any of the Obligations, and any and all other notices and demands whatsoever
with respect to any of the Obligations and this Guaranty, and any requirement
that the Administrative Agent or any Lender protect, preserve, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or
remedy or take any action against any Borrower, any other Person, any Collateral
or any other collateral, or any other guarantor or surety or any other Person.

(b) Guarantor hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Obligations, whether existing now or in the future.

(c) Guarantor hereby unconditionally and irrevocably waives (i) any set-off,
defense or counterclaim arising by reason of any claim or defense based upon the
exercise of any rights or remedies by any Lender that in any manner impairs,
reduces, limits, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of Guarantor
or other rights of Guarantor to proceed against any of the other Loan Parties,
any other guarantor or surety or any other Person, or any Collateral or other
security and (ii) any defense or counterclaim based on any right of set-off,
recoupment or counterclaim against or in respect of the obligations of Guarantor
hereunder, whether arising under any Loan Document, any Law or otherwise.

(d) Guarantor acknowledges that the Administrative Agent may, without notice to
or demand upon Guarantor and without affecting the liability of Guarantor under
this Guaranty, foreclose under any Collateral Document by nonjudicial sale, and
Guarantor hereby waives any defense to the recovery by the Administrative Agent
and the other Lenders against Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.

(e) Guarantor hereby unconditionally and irrevocably waives any duty on the part
of any Lender to disclose to Guarantor any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Borrower now or hereafter known by such Lender.

 

4



--------------------------------------------------------------------------------

(f) Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 3 and this Section 4 are knowingly made in
contemplation of such benefits.

Section 5. Subrogation. Guarantor hereby unconditionally and irrevocably agrees
not to exercise any claim, right or remedy, direct or indirect, that it may now
have or hereafter acquire against any Borrower, any Affiliate of any Borrower or
any other insider guarantor or surety or any of their respective assets or
properties that arise from the existence, payment, performance or enforcement of
Guarantor’s obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
enforce or to participate in any claim, right or remedy that any Lender may now
have or hereafter acquire against any Borrower, any Affiliate of any Borrower or
Guarantor or any other insider guarantor or any Collateral, whether or not such
claim, right or remedy arises in equity or under contract, statute, common law
or otherwise, including, without limitation, the right to take or receive from
any Borrower, any Affiliate of any Borrower or any other insider guarantor or
surety, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a)the indefeasible payment in full in cash of the Obligations and all
other amounts payable under this Guaranty, and (b) the termination or expiration
of the Commitments, such amount shall be received and held in trust by Guarantor
for the benefit of the Lenders, shall be segregated from other property and
funds of Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Obligations or other amounts payable under this Guaranty thereafter arising.

Section 6. Taxes. Guarantor agrees that all payments to be made by it hereunder
shall be made without setoff, counterclaim or other defense and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein, other than Excluded Taxes (“Taxes”). If any Taxes are required to be
withheld from any amounts payable to any Lender hereunder, the amounts so
payable to such Lender shall be increased to the extent necessary to yield to
such Lender (after payment of all Taxes) the amounts payable hereunder in the
full amounts so to be paid. Whenever any Tax is paid by Guarantor, as promptly
as possible thereafter, Guarantor shall furnish to the Administrative Agent an
official receipt showing payment thereof, together with such additional
documentary evidence as may be required from time to time by the Administrative
Agent.

Section 7. Representations and Warranties. Guarantor hereby makes each
representation and warranty made in the Loan Documents by each Borrower with
respect to Guarantor and Guarantor hereby further represents and warrants as
follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived; and

 

5



--------------------------------------------------------------------------------

(b) Guarantor has, independently and without reliance upon any Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and Guarantor has established
adequate means of obtaining from each Borrower on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such Borrower.

Section 8. Covenants. Guarantor covenants and agrees that, so long as any of the
Obligations shall remain unpaid and any Commitment shall be outstanding,
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that any
Borrower has agreed to cause Guarantor to perform or observe.

Section 9. Amendments, Etc. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and the Administrative Agent, provided that any
provision of this Guaranty may be waived by the Administrative Agent in a letter
or agreement executed by the Administrative Agent or by facsimile transmission
from the Administrative Agent.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(a) if to Guarantor, addressed to Guarantor in care of the Borrowers at the
address for the Borrowers specified in Schedule 10.02 of the Credit Agreement;
and

(b) if to any Agent or any other Lender, at its address specified in Schedule
10.02 of the Credit Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Guaranty to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 11. No Waiver; Remedies. Neither the Administrative Agent nor any other
Lender shall by any act (except by a written instrument pursuant to Section 9),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Lender, any right, power or

 

6



--------------------------------------------------------------------------------

privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any other Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such other Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

Section 12. Set-Off. Upon the occurrence and during the continuance of any Event
of Default and subject to the limitations contained in Section 10.08 of the
Credit Agreement, Guarantor hereby irrevocably authorizes the Administrative
Agent, at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to Guarantor or any other guarantor,
any such notice hereby being expressly waived by Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent to or for the credit or the account of Guarantor, or any
part thereof in such amounts as the Administrative Agent may elect, against and
on account of the obligations and liabilities of Guarantor to the Administrative
Agent hereunder and claims of every nature and description of the Administrative
Agent against Guarantor, in any currency, whether arising under this Guaranty,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent may elect. The Administrative Agent shall notify Guarantor
promptly of any such set-off and the application made by the Administrative
Agent of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent, under this Section 12 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent, may have under any Loan Document or other agreement,
instrument or document, any requirement of Law or otherwise.

Section 13. Expenses. (a) Guarantor shall upon demand pay to the Administrative
Agent the amount of any and all costs and expenses, including the reasonable
fees and expenses of counsel and of any experts, advisors, and agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Guaranty, (ii) the exercise or enforcement of any of the rights or remedies of
the Administrative Agent, or (iii) the failure by Guarantor to perform or
observe any of the provisions of this Guaranty.

(b) EXCEPT FOR LIABILITY OR CLAIMS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDERS OR THEIR RESPECTIVE RELATED PARTIES, GUARANTOR HEREBY ALSO
AGREES THAT NONE OF THE LENDERS OR ANY OF THEIR RESPECTIVE RELATED PARTIES SHALL
HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR OTHERWISE)
TO THE GUARANTOR OR ANY OF ITS RELATED PARTIES, AND GUARANTOR HEREBY AGREES NOT
TO ASSERT ANY CLAIM AGAINST ANY LENDER OR ANY OF ITS RELATED PARTIES ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR

 

7



--------------------------------------------------------------------------------

PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
CREDIT EXTENSIONS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.

(c) Without prejudice to the survival of any of the other agreements of
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of Guarantor contained in Section 2(a) (with respect to
enforcement expenses), the last sentence of Section 3, Section 6 and this
Section 13 shall survive the payment and performance in full of the Obligations
and all of the other amounts payable under this Guaranty.

Section 14. Continuing Guaranty; Assignments Under The Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the indefeasible payment in full in cash of the
Obligations and all other amounts payable under this Guaranty, or (ii) the
termination of the Commitments, (b) be binding upon Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Lenders
and their successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in the Credit Agreement. Guarantor shall not
have any right to assign any of its rights or delegate any of its obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 16. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 17. Headings. The Article and Section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 18. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio, without regard to the principles of conflicts of
laws thereof.

 

8



--------------------------------------------------------------------------------

(b) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any Ohio State court or federal
court of the United States of America sitting in the Northern District of Ohio,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Ohio State court or, to the extent permitted by law, in such federal court.
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document in the
courts of any jurisdiction.

(c) Guarantor irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any Ohio State or federal court. Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) Guarantor agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Guarantor at its
address referred to in Section 10 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

(e) Guarantor agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

(f) GUARANTOR (AND ADMINISTRATIVE AGENT AND EACH LENDER BY THEIR ACCEPTANCE
HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDERS HAVE BEEN
INDUCED TO ACCEPT THIS GUARANTY AND ENTER INTO THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Section 19. INTEGRATION. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
OF THE GUARANTOR AND THE LENDERS WITH

 

9



--------------------------------------------------------------------------------

RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE
AGENT OR ANY OTHER LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY
SET FORTH OR REFERRED TO HEREIN. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[the remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

GUARANTOR: CHP ISLE AT WATERCREST-MANSFIELD TX OWNER, LLC, a Delaware limited
liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Senior Vice President  

 

11